                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                          Plaintiff,                )
                                                    )
       vs.                                          )      No. 20-03031-01-CR-S-SRB
                                                    )
MATTHEW D. CEPLECHA,                                )
                                                    )
                          Defendant.                )


                        ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Counts One, Two

and Three and admitted to the Forfeiture Allegation of the Superseding Information filed on April

22, 2021, is now Accepted and the Defendant is Adjudged Guilty of such offense. Sentencing

will be set by subsequent Order of the Court.



                                                          /s/ Stephen R. Bough
                                                         STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE




Date: May 7, 2021




         Case 6:20-cr-03031-SRB Document 260 Filed 05/07/21 Page 1 of 1
